There was a verdict for the plaintiff, subject to the opinion of the court upon the legality of the execution, which issued before the expiration of twelve months from the time judgment was rendered in favor of Cornell's administrator. The court was of opinion that the execution was legal, and gave judgment accordingly; whereupon defendant appealed.
Before judgment was signed, the defendant moved for a new trial, because the original execution in favor of Cornell's administrator was not produced, but a copy, certified under seal of court by the clerk of the United States court. This was refused by the court.
Whether the scire facias issued regularly in this case, or whether the judgment was regularly entered up upon it, this Court cannot inquire. While it continues in force it is binding upon the parties. It can only be reversed by a writ of error. It has been pronounced by a court as stable and as strongly constituted by the Constitution and laws of the country as the Court we sit in; and it is a court, too, of competent jurisdiction.
(28)    As to the second objection, it may be observed that when an execution is returned it becomes part of the record of the suit, *Page 15 
and a copy of it, when properly authenticated, may as properly be given in evidence as a copy of any other record. I, therefore, think the rule for a new trial should be discharged.
And of this opinion was the rest of the Court.
Cited: Snead v. Rhodes, 19 N.C. 388; Walters v. Moore, 90 N.C. 46;Brittain v. Mull, 99 N.C. 492.